Per Curiam.

Dismissed for want of jurisdiction upon the authority of California Powder Works v. Davis, 151 U. S. 389, 393; Sayward v. Denny, 158 U. S. 180, 183; Harding v. Illinois, 196 U. S. 78, 80; Seaboard Air Line Ry. v. Duvall, 225 U. S. 477, 481, 487; Cleveland & Pittsburgh R. R. Co. v. Cleveland, 235 U. S. 50, 53. Mr. C. La Rue Munson and Mr. W. K. Swetland, with whom Mr. Edgar Munson was on the briefs, for plaintiff in error. Mr. Churchill Mehard, with whom Mr. Samuel S. Mehard, Mr. W. F. Dubois and Mr. Cornelius D. Scully were on the brief, for defendant in error. Mr. Ralph J. Baker, by leave of court, filed a brief as amicus curiee.